DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 7-20, and species of distearyl thiodipropionate in the reply filed on 4/19/2022 is acknowledged. Claims 7, 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected xx, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 2-3, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claim 2, description of item (44) needs to be rephrased.
Claim 3 recites the limitation "the ultraviolet light stabilizer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “polyolefin”, is it the same as polyolefin substrate? 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-5, 8, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balducci et al (WO 2017/033142).
Claims 1, 3-5, 8, 15, 17: Balducci teaches a rotomolded article comprising polyethylene and at least one additive (page 5). The additives can be antioxidants, peroxide scavengers, UV absorbers, light stabilizer (page 11). The peroxide scavenger can be stearyl ester of thiodipropionic acid (page 14). The UV absorber can be Chimassorb 81 (2-hydroxy benzophenone class). Light stabilizer can be hindered amine. Antioxidants can be hindered phenol. The article has a wall thickness of about 3mm (page 18). 
Balducci does not expressly name a single embodiment having the claimed composition. However, each of the components of the composition is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the compositions suggested by the reference, including the claimed composition, thereby arriving at the presently claimed invention.
Claims 18-20: Balducci is silent with respect to the properties of the article. However, the teachings from Balducci have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Claim 2, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balducci et al (WO 2017/033142) in view of Gibbons et al (US 2010/0187726).
Claim 2: Balducci teaches the hindered amine can be Tinuvin 622 and Chimassorb 944 (page 15). 
Balducci does not teach a hindered amine like claimed. 
However, Gibbons discloses a similar rotomolded part and teaches the hindered amine can be Tinuvin 622, Chimassorb 944 and bis(2,2,6,6-tetramethylpiperidyl)-sebacate etc [0063]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize hindered amine like bis(2,2,6,6-tetramethylpiperidyl)-sebacate etc for the rotomolding composition because it is recognized in the art those hindered amines are suitable for polyethylene rotomolding composition. 
Claim 10-14: Balducci teaches the total amount of additives is 0.05-1 parts by weight with respect to 100 parts by weight of polyethylene, the amount depend on the final desired manufactured article (page 15).
Balducci does not teach the amount of each stabilizer like claimed.
However, Gibbons teaches the amount of hindered amine is 300-3000ppm,  [0064]. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amounts of hindered amine, UV stabilizer and thio compound through routine experimentation to balance between the cost and the prevention effects depending on the final application of the article, because the amounts of each additive are result effective variable which affects different properties of the final article, peroxide scavenger prevents the degradation from free radical, UV absorber prevents the degradation from UV light, and light stabilizer prevents the degradation from photo-oxidation. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balducci et al (WO 2017/033142) in view of Parsons (US 20120225980).
Balducci teaches the composition comprises fillers (page 15). The total amount of additives is 0.05-1 parts by weight with respect to 100 parts by weight of polyethylene.
Balducci does not teach the amount of polyethylene.
However, Parsons discloses a similar composition for rotomolding and teaches the amount of filler can be 0.01-25 wt% of the polyethylene composition [0102]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include filler in an amount of 0.01-25wt%, which results in polyethylene in an amount like claimed, because it is recognized in the art the amount of filler is suitable for a composition for rotomolding. 	




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763